Citation Nr: 0113072	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-11 839A	)	DATE
	)
	)


THE ISSUE

Whether the October 1996 decision of the Board of Veterans 
Appeals (Board) denying an effective date prior to 8 January 
1991 for the grant of service connection for residuals of 
frostbite of the hands should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from July 1947 to June 1950, 
and from August 1950 to August 1968.  He received the Purple 
Heart (PH) and the Combat Infantryman Badge (CIB), among 
other awards.  

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111) and 64 Fed. 
Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart O) 
pursuant to the veteran's August 1999 motion alleging CUE in 
the October 1996 Board decision that denied, in pertinent 
part, an effective date prior to 8 January 1991 for the grant 
of service connection for residuals of frostbite of the 
hands.  


FINDINGS OF FACT

1. By decision of October 1996, the Board denied an effective 
date prior to             8 January 1991 for the grant of 
service connection for residuals of frostbite of the 
hands.

2. The October 1996 Board decision that denied an effective 
date prior to               8 January 1991 for the grant 
of service connection for residuals of frostbite of the 
hands was not completely inconsistent with, and was not 
completely unsupported by, the evidence then of record.


CONCLUSION OF LAW

The October 1996 Board decision denying an effective date 
prior to 8 January 1991 for the grant of service connection 
for residuals of frostbite of the hands was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 501(a), 7111 (West 
1991 and Supp. 1999); 38 C.F.R. Part 20, Subpart O, including 
§§ 20.1403, 20.1404,   20.1405 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In written argument dated in August 1999, the veteran 
contended that the October 1996 Board decision denying, in 
pertinent part, an effective date prior to 8 January 1991 for 
the grant of service connection for residuals of frostbite of 
the hands was clearly and unmistakably erroneous, in that he 
submitted a claim for service connection for that benefit 
during the period from 1970 to 1972, which claim was kept 
active on appeal until denied by the Board in 1980 or 1981, 
reportedly on the grounds that there was no evidence to 
indicate that those residuals were a result of his combat 
wounds.  He stated that he reapplied for service connection 
for the same disability a few years later, which claim was 
then granted, and, noting that he had been awarded the PH and 
CIB, suggested that that might serve as a basis for a finding 
of CUE in the Board decision which denied an effective date 
prior to           8 January 1991 for the grant of service 
connection for residuals of frostbite of the hands.  

In written argument which was received in October 1999, the 
veteran contended that he filed a claim for service 
connection for residuals of frostbite of the hands during the 
period from 1969 to 1971, which condition was a result of 
inservice wounds for which he was awarded the PH and CIB.  He 
asserted that this claim remained in active status on appeal 
until sometime during the period from 1979 to 1981, and 
service connection was finally denied by the Board, 
reportedly on the grounds that there was insufficient 
evidence to support such grant.  He stated that he reapplied 
for service connection a couple of years later, and that it 
was granted upon the discovery of the requisite evidence.  He 
contended, in effect, that the October 1996 Board decision 
denying an effective date prior to 8 January 1991 for the 
grant of service connection for residuals of frostbite of the 
hands was clearly and unmistakably erroneous, citing the VA's 
failure to discover the evidence necessary to grant service 
connection effective from the date of his initial application 
for that benefit as the grounds for his claim of CUE.  

In written argument dated in October 2000, the veteran's 
representative contended that the October 1996 Board decision 
was clearly and unmistakably erroneous in failing to have 
assigned an effective date of 2 June 1989 for the grant of 
service connection for residuals of frostbite of the hands, 
which is the date the veteran noted arthritis of the hands as 
a complaint on VA examination the same day, and which should 
have been accepted as an application to reopen the claim for 
service connection for that disorder.

The evidence of record at the time of the October 1996 Board 
decision included VA Form 21E-1990, Veteran's Application for 
Program of Education or Training, signed by the veteran and 
received by a Regional Office (RO) in December 1968. He 
claimed no disability of the hands or other residual of 
frostbite therein.

Received by the RO in January 1969 was the veteran's request 
to amend his application for educational assistance benefits.  
He claimed no disability of the hands or other residual of 
frostbite therein.

Received by the RO in February 1969 was a statement from the 
veteran wherein he notified the RO that he had changed 
educational institutions.  He claimed no disability of the 
hands or other residual of frostbite therein.

The veteran's completed original post-service application for 
VA disability compensation signed by the veteran and received 
by the RO in February 1969 contained a claim for service 
connection for a thyroid disorder but no claim for a 
disability of the hands or other residual of frostbite.

On VA general medical examination of March 1969, the 
veteran's complaints included an intermittent prickly 
sensation in the hands.  Examination of the skin and 
neurological tests were negative.  The diagnoses included a 
postoperative status parathyroid adenoma; there were no 
findings or diagnoses of residuals of frostbite of the hands.

A March 1969 VA rating action granted service connection for 
postoperative residuals of removal of a parathyroid adenoma, 
but adjudicated no claim for residuals of frostbite of the 
hands.

Received by the RO in September 1969 was VA Form 21-686c, 
Declaration of Marital Status, signed by the veteran and 
dated in September 1969.  He claimed no disability of the 
hands or other residual of frostbite therein.

A December 1969 VA Contact Report reflects a telephone 
contact of RO personnel with the veteran in the matter of 
payments of educational assistance benefits.  He claimed no 
disability of the hands or other residual of frostbite 
therein.

Received by the RO in January and May 1973 were 2 different 
copies of VA Form 21E-1995, Request for Change of Program or 
Place of Training, signed by the veteran.  These reflected 
requests for changes of educational programs, and he claimed 
no disability of the hands or other residual of frostbite 
therein.

Received by the RO in March 1973 was VA Form 21-674, Request 
for Approval of School Attendance, signed by the veteran and 
dated in February 1973.  He claimed no disability of the 
hands or other residual of frostbite therein.

A December 1975 VA Contact Report reflects a telephone 
contact of RO personnel with the veteran's representative in 
the matter of continued eligibility for educational 
assistance benefits.  He claimed no disability of the hands 
or other residual of frostbite therein.

VA Contact Reports dated in May and June 1978 reflect 
telephone contacts of RO personnel with the veteran in the 
matter of an overpayment of educational assistance benefits.  
He claimed no disability of the hands or other residual of 
frostbite therein.
 
Received by the RO in October 1979 was the veteran's notice 
of his change of address. He claimed no disability of the 
hands or other residual of frostbite therein.

In August 1980, the RO received the veteran's claim for an 
increased rating for his service-connected left knee 
disorder.  He claimed no disability of the hands or other 
residual of frostbite.

Received by the RO in December 1980 was VA Form 22-1900, 
Disabled Veterans Application for Vocational Rehabilitation, 
which was signed by the veteran.  He stated that he was 
receiving VA disability compensation for a left knee injury.  
He claimed no disability of the hands or other residual of 
frostbite therein or in an attached handwritten statement 
dated in October 1979.

Received by the RO in May 1981 was VA Form 22-1900, Disabled 
Veterans Application for Vocational Rehabilitation, which was 
signed by the veteran.  He stated that he was receiving VA 
disability compensation for a left knee injury.  He claimed 
no disability of the hands or other residual of frostbite 
therein or in an attached handwritten statement.

In June 1981, the RO received the veteran's claim for service 
connection for rectal bleeding due to hemorrhoids.  He 
claimed no disability of the hands or other residual of 
frostbite therein.

In October 1981, the RO received the veteran's claims for 
service connection for dermatitis and an increased rating for 
his now service-connected hemorrhoids.  He claimed no 
disability of the hands or other residual of frostbite 
therein.

In October 1981, the RO received VA Form 07-3288, Request For 
and Consent To Release of Information from Claimant's 
Records, signed by the veteran.  He claimed no disability of 
the hands or other residual of frostbite therein.

On VA examination of December 1981, the veteran gave a 
medical history of first-degree frostbite.  He did not 
furnish requested information regarding the manner and date 
of origin of the disorder.  He noted no current complaints 
with respect to frostbite, and no clinical findings or 
diagnoses of any disability of the hands or other residuals 
of frostbite were recorded on examination.

In testimony at an RO hearing in January 1982 and in an 
attached handwritten statement the same date, the veteran 
claimed no disability of the hands or other residual of 
frostbite.

Received by the RO in February 1982 was VA Form 21-686c, 
Declaration of Marital Status, signed by the veteran.  He 
claimed no disability of the hands or other residual of 
frostbite therein.

In March 1982, the RO received the veteran's request for 
copies of his service medical records.  He claimed no 
disability of the hands or other residual of frostbite 
therein.

In May 1982, the RO received the veteran's representative's 
claim, on his behalf, for an increased rating for his 
service-connected thyroid disorder.  He also claimed service 
connection for arthritis as secondary to the thyroid 
disorder.  Enclosed were copies of February 1982 VA 
outpatient treatment records showing the veteran's     3-week 
history of pain in the 2nd, 3rd, and 4th proximal 
interphalangeal (PIP) joints of the right hand.  A history of 
hyperparathyroidism status post surgery in 1960 was noted, 
and no other associated symptoms were noted.  Examination 
showed tenderness of the latter joints and no other changes.  
X-rays of both hands revealed a small spur on the radial 
aspect of the interphalangeal joint of the right thumb; the 
bones and joints were otherwise normal.  The assessment was 
polyarthralgias, question of lanthanic calcium pyrophosphate 
dihydrate (CPPD) secondary to primary hyperparathyroidism.  
In April 1982, the veteran complained of stiffness and pain 
in digits of the right hand, and gave a history of previous 
trauma to the left hand when wrestling in August 1981.  X-
rays revealed degenerative joint disease (DJD) of the 2nd, 
4th, and 5th digits of the right hand, felt to be probable 
CPPD arthropathy secondary to a previous hyperparathyroidism.   

On VA examination of September 1982, the veteran gave a 
history including "pseudogout (osteoarthritis)" of the 
hands which had its onset in 1956.  He gave no history of, 
and had no current complaints of, residuals of frostbite.  He 
gave a history of tingling in the hands in 1958, after which 
tests showed hyperparathyroidism and he underwent removal of 
a parathyroid adenoma.  He was noted to have recuperated from 
the surgery with the resolution of his symptoms.  He denied 
subsequent episodes of recurrent tingling in the hands.  He 
reported medical treatment since February 1982 for arthritis 
including in the hands, manifested by stiffness in the distal 
interphalangeal (DIP) joints, which was suspected to be 
related to his previous hyperparathyroidism.  He reported a 
relatively stable arthritis pattern since the development of 
hand stiffness in the 1950's.  Current examination showed 
bilateral Heberden's nodes palpable on the DIP joints of both 
hands.  There was some swelling of the PIP joints of both 2nd 
fingers.  X-rays of the hands were normal.  

In a statement of October 1982, D. MacCarter, M.D., stated 
that the veteran had known pseudogout or CPPD arthropathy 
secondary to previously-diagnosed hyperparathyroidism.  

In a January 1983 addendum to the above September 1982 VA 
examination report, the VA examiner diagnosed bilateral hand 
DJD of the DIP joints, and arthralgias of the PIP joints.  He 
opined that the veteran's hand disabilities were not 
secondary to or proximately the result of his 
hyperparathyroidism.

By rating action of March 1983, the RO denied, in pertinent 
part, the veteran's claim for service connection for 
arthritis of the hands.  

In April 1983, the RO received the veteran's representative's 
request for reconsideration of the March 1983 determination.  
Attached was an April 1983 statement from R. Smith, M.D., who 
stated that he had seen the veteran on              3 
occasions for arthritis and arthralgias.  The doctor stated 
that the initial insult came in the Korean War when he had 
frostbite which left him with degenerative changes in the 
distal parts of the phalanges of both hands, noting that 
there was swelling, clubbing, and deformity of the DIP joints 
of the 2nd through 5th fingers bilaterally.           

Received by the RO in June 1983 was the veteran's Notice of 
Disagreement (NOD) with the denial, in pertinent part, of his 
claim for service connection for arthritis.  A Statement of 
the Case (SOC) was issued in September 1983, and a 
Substantive Appeal was received in October 1983, wherein the 
veteran stated that he had submitted medical evidence to 
support his contentions that his arthritis was either due to 
his service-connected thyroid disorder, or was a residual of 
first-degree frostbite he suffered in combat in Korea in 
November 1950.

With respect to the possible relationship between the prior 
history of frostbite and the subsequent development of 
degenerative changes in the veteran's hands,          S. 
Goldring, M.D., opined in January 1985 that there was 
considerable evidence to suggest that interphalangeal joint 
abnormalities may eventually develop after frostbite, and 
that these changes may simulate those of osteoarthritis.  He 
noted that in many cases these abnormalities may develop many 
years after the initial frostbite injury.  He opined that, 
since none of the pertinent changes had been described in X-
rays of the veteran's hands, it would be purely speculative 
to associate any joint symptoms in the hands with a prior 
frostbite injury.  He also concluded that there was a 
possible relationship between the veteran's initial 
hyperparathyroid bone disease and the subsequent development 
of joint symptoms in the hands, noting however that the 
presence of an extended symptom-free period was strong 
evidence that the development of joint symptoms in the hands 
was not related to either prior hyperparathyroidism or 
previous frostbite injury.

With respect to the possible relationship between the prior 
history of frostbite of the hands in 1951 and the subsequent 
development of arthritis in the veteran's hands,   J. Morgan, 
Jr., M.D., opined in May 1985 that the length of time between 
the initial 1951 injury and the normal 1982 X-rays strongly 
suggested that there was no temporal or direct relationship 
between the frostbite injury and the complaints of 
arthralgias of the hands that he now suffered.  Since hand X-
rays were reported as normal in 1982, it was felt that even 
the presence of small or insignificant Heberden's nodes on 
physical examination would strongly suggest that the 
frostbite injuries were of no consequence to the osseous 
structures in 1951, and did not lead to secondary 
osteoarthritis of the hands.  The doctor concluded that it 
was much more likely, given the veteran's age, that he was 
suffering from primary osteoarthritis related to aging, and 
not to his initial injury.

By decision of August 1985, the Board denied, in pertinent 
part, service connection for DJD of the veteran's hands, 
including as a residual of frostbite.

Subsequently in August 1985, the RO received the veteran's 
claims for a compensable rating for dermatitis, and for an 
earlier effective date for a compensable rating for residuals 
of a hemorrhoidectomy.  In November and December 1985, the RO 
received other statements and medical evidence from the 
veteran in connection with those claims, wherein he also 
claimed an increased rating for residuals of a 
hemorrhoidectomy.  He claimed no disability of the hands or 
other residual of frostbite in any of these statements.

By rating action of March 1986, the RO denied a compensable 
rating for dermatitis, an increased rating for residuals of a 
hemorrhoidectomy, and an earlier effective date for a 
compensable rating for those residuals.  The RO received the 
veteran's NOD therewith in May 1986; he claimed no disability 
of the hands or other residual of frostbite therein.

In July 1986, the RO received a statement from the veteran's 
representative requesting transfer of the veteran's claims 
folder from another RO, reflecting the veteran's change of 
residence to another state.  No claim for disability of the 
hands or other residual of frostbite was contained therein.

In testimony at an RO hearing in October 1986, the veteran 
claimed no disability of the hands or other residual of 
frostbite. 

VA Form 1-646, completed by the veteran's representative in 
January 1987, and other written argument dated in April 1987 
contained no claim for disability of the hands or other 
residual of frostbite.

An April 1987 VA Contact Report reflects a telephone 
conversation with the veteran pertaining to a request for 
documentation of veterans' civil service preference.  He 
claimed no disability of the hands or other residual of 
frostbite.

Received by the RO in November 1987 was VA Form 28-1900, 
Disabled Veterans Application for Vocational Rehabilitation, 
which was signed by the veteran.  He stated that he was 
receiving VA disability compensation for knee and skin 
problems and for hemorrhoids.  He claimed no disability of 
the hands or other residual of frostbite therein.

Received by the RO in November 1987 was a financial status 
report signed by the veteran wherein he claimed to have been 
very ill recently.  He claimed no disability of the hands or 
other residual of frostbite therein.

In a statement of June 1988, the veteran requested a waiver 
of VA home loan indebtedness.  He claimed no disability of 
the hands or other residual of frostbite therein.

An October 1988 VA Contact Report reflects a personal 
adjustment counseling session with the veteran concerning 
federal employment.  He claimed no disability of the hands or 
other residual of frostbite.

An April 1989 report of physical examination of the veteran 
by L. Dajani, M.D., was negative for complaints, findings, or 
diagnoses of any disability of the hands or other residual of 
frostbite.

In a statement of May 1989, the veteran requested a re-
evaluation and re-rating of his service-connected 
disabilities, and that VA medical records be obtained in 
connection therewith.  He claimed no disability of the hands 
or other residual of frostbite.

On VA examination of June 1989, the veteran gave a medical 
history of arthritis affecting several joints including the 
hands.  He did not furnish requested information regarding 
the manner and date of origin of the disorder.  He noted 
current complaints including arthritis of the hands, but no 
complaints pertaining to frostbite.  On examination, the 
examiner noted a history of removal of a parathyroid adenoma 
in 1963 after complaints including occasional paresthesia of 
the fingertips and a urinalysis showing excessive calcium 
excretion.  The veteran denied any associated symptomatology 
or residual symptoms following the surgery.  The diagnoses 
included parathyroid adenoma following excision with residual 
chondrocalcinosis.  There were no other clinical findings or 
diagnoses of any disability of the hands or residuals of 
frostbite.

In a statement of June 1989, T. Nguyen, M.D., stated that he 
treated the veteran for a left thumb injury in March 1987.  A 
March 1987 X-ray report of the left hand and thumb noted the 
veteran's history of an on-the-job injury to the thumb.  The 
X-ray report was negative for trauma.  There were no findings 
or diagnoses of residuals of frostbite or any other 
disability of the hands.

By rating action of June 1989, the RO denied increased 
ratings for the veteran's service-connected left knee 
disorder, dermatitis, residuals of a hemorrhoidectomy, and 
postoperative residuals of removal of a parathyroid adenoma.  
In December 1989, the RO received the veteran's NOD 
therewith.  An SOC was issued in January 1990, and in 
February 1990 correspondence was received from the veteran 
and his representative indicating a change in representation 
and constituting his Substantive Appeal with respect to those 
issues.  Neither the NOD nor the correspondence received in 
February 1990 contained a claim for disability of the hands 
or other residual of frostbite.

VA Form 1-646, completed by the veteran's representative in 
March 1990, contained no claim for disability of the hands or 
other residual of frostbite.

A March 1990 report of general physical examination of the 
veteran by D. Hartigan, M.D., was negative for complaints, 
findings, or diagnoses of any disability of the hands or 
other residual of frostbite.

In June 1990, the RO received a statement from the veteran 
wherein he expressed continuing disagreement with the denial 
of increased ratings for his service-connected left knee 
disorder and dermatitis, and requested a personal hearing.  
He claimed no disability of the hands or other residual of 
frostbite.

In testimony at an RO hearing in September 1990, the veteran 
claimed no disability of the hands or other residual of 
frostbite.

On 8 January 1991, the RO received the veteran's claim for 
service connection for residuals of frostbite of both hands.  
He claimed to have been awarded the PH due to having suffered 
frostbite in Korea in December 1950.

By rating action of August 1993, the RO granted service 
connection for residuals of frostbite of the hands effective 
8 January 1991, the date of receipt of his claim for that 
benefit.

By decision of October 1996, the Board denied an effective 
date prior to 8 January 1991 for the grant of service 
connection for residuals of frostbite of the hands.  In 
reaching this determination, the Board noted that, by 
decision of August 1985, the Board had previously denied 
service connection for DJD of the hands as a residual of 
frostbite, which decision became final; that on 8 January 
1991 the RO received the veteran's application to reopen his 
claim for service connection for residuals of frostbite of 
the hands; and that, by rating action of August 1993, the RO 
granted service connection for residuals of frostbite of the 
hands effective 8 January 1991, the date of receipt of his 
(presumed reopened) claim for that benefit.  With 
consideration of the provisions of 38 U.S.C.A. § 5110 (West 
1991) and 38 C.F.R.   § 3.400(q), the Board determined that 
the proper effective date for the grant of service connection 
was no earlier than 8 January 1991, the date of receipt of 
the veteran's new claim for that disorder following the final 
August 1985 Board decision. 

II. Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by a party to that decision.            38 U.S.C.A. §§ 
501(a), 7111; 38 C.F.R. § 20.1400(a).  In implementing                 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow established case law defining CUE found primarily in 
the precedent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b).

The effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
unless specifically provided otherwise.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(a) (as in effect in 
1996).  The effective date of an award of disability 
compensation based on a claim for direct service connection 
will be the day following separation from active service or 
the date entitlement arose, if the claim is received within 1 
year after separation from service; otherwise, the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (as in effect in 1996).

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.         38 
U.S.C.A. § 7104 (West 1991).  When a claimant requests that a 
claim be reopened after an appellate decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1105 (as in effect 
in 1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect in 1996).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (as in effect in 1996).  The effective date 
of an award of disability compensation based on a reopened 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(as in effect in 1996).
    
A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (as in effect in 1996).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(as in effect in 1996).

After a review of the record, the Board concludes that the 
October 1996 Board decision denying an effective date prior 
to 8 January 1991 for the grant of service connection for 
residuals of frostbite of the hands was reasonably supported 
by the evidence then of record, and is not clearly and 
unmistakably erroneous.  Current review of the evidence in 
the file at the time of the 1996 Board decision discloses 
that the record is devoid of a formal claim for, or any 
communication or action on the part of the veteran which 
indicates an intent to apply for and thus might constitute an 
informal claim for, service connection for residuals of 
frostbite of the hands from the time he separated from 
service in August 1968 until May 1982.  The record shows that 
he filed claims for various VA benefits or otherwise 
communicated with the RO on many occasions between December 
1968 and March 1982, but, as listed in detail above, those 
were various claims for or communications pertaining to 
service connection or increased ratings for other 
disabilities, educational assistance benefits, vocational 
rehabilitation, his marital status, or a change of address 
wherein he claimed no disability of the hands or other 
residual of frostbite.  His original February 1969 post-
service application for VA disability compensation, as well 
as his January 1982 RO hearing testimony, contained no claim 
for a disability of the hands or other residual of frostbite.  

Although the veteran's complaints included a prickly 
sensation in the hands on VA examination of March 1969, that 
examination was conducted in the context of the veteran's 
specific February 1969 claim for service connection for 
residuals of removal of a parathyroid adenoma, and thus those 
complaints may not be construed as a claim for service 
connection for residuals of frostbite of the hands, inasmuch 
as they do not identify that as the benefit sought or 
otherwise indicate any intent to apply for such benefit.  In 
reaching this determination, the Board also notes that there 
were no complaints, clinical findings, or diagnoses of 
residuals of frostbite of the hands on that examination.  For 
the same reason, the Board finds that the veteran's 
nonspecific medical history of frostbite on VA examination of 
December 1981 also may not be construed as a formal or 
informal claim for service connection for that benefit, 
inasmuch as that examination was conducted in the context of 
his specific October 1981 claim for service connection for 
dermatitis, he did not furnish requested information 
regarding the manner and date of origin of the alleged 
frostbite, he noted no current complaints with respect to 
frostbite, and no clinical findings or diagnoses of any 
disability of the hands or other residuals of frostbite were 
recorded on examination.  

The first post-service claim for service connection for a 
disability of the hands was that filed by the veteran in May 
1982 as a claim for DJD, which claim he subsequently modified 
to include residuals of frostbite.  The RO denied that claim 
by rating action of March 1983, which the veteran appealed, 
and it was subsumed by the August 1985 Board decision which 
denied it on appeal.  The Board currently finds that the 
Board in 1996 correctly determined that the 1985 Board 
decision was final as to the denial of service connection for 
residuals of frostbite of the hands.  The Board further notes 
that neither the veteran nor his representative have alleged 
CUE in the August 1985 Board decision.

Subsequent to the August 1985 Board decision, the record is 
devoid of a formal claim for, or any communication or action 
on the part of the veteran which indicates an intent to apply 
for and thus might constitute an informal claim for, service 
connection for residuals of frostbite of the hands until 8 
January 1991.  The record shows that he and his 
representative filed claims for various VA benefits or 
otherwise communicated with the RO on many occasions between 
August 1985 and September 1990, but, as listed in detail 
above, those were various claims for or communications 
pertaining to increased ratings or an earlier effective date 
for an increased rating for other disabilities, documentation 
of veterans' civil service preference, personal adjustment 
counseling regarding federal employment, a waiver of VA home 
loan indebtedness, vocational rehabilitation, his financial 
status, or a change of representation or address wherein he 
claimed no disability of the hands or other residual of 
frostbite.  His September1990 RO hearing testimony contained 
no claim for a disability of the hands or other residual of 
frostbite.  

Although a nonspecific medical history and current complaints 
of arthritis affecting several joints including the hands 
were noted on VA examination of June 1989, that examination 
was conducted in the context of the veteran's specific May 
1989 claims for increased ratings for his service-connected 
left knee disorder (which included DJD), dermatitis, 
residuals of a hemorrhoidectomy, and residuals of removal of 
a parathyroid adenoma, and thus those complaints or history 
may not be construed as a formal or informal claim for 
service connection for residuals of frostbite of the hands, 
inasmuch as they do not identify that as the benefit sought 
or otherwise indicate any intent to apply for such benefit.  
In reaching this determination, the Board also notes that the 
veteran did not furnish requested information regarding the 
manner and date of origin of any arthritis, nor were current 
clinical findings or diagnoses of residuals of frostbite of 
the hands recorded on that examination.  

On 8 January 1991, the RO received what was clearly the 
veteran's application to reopen his claim for service 
connection for residuals of frostbite of the hands, and after 
consideration of additional evidence the RO granted service 
connection for that disorder by rating action of August 1993, 
with an effective date of 8 January 1991, the date of receipt 
of the new claim for that disorder.  The Board currently 
finds that the Board in 1996 correctly determined that the 
proper effective date for the grant of service connection was 
no earlier than 8 January 1991, the date of receipt of the 
veteran's new claim for service connection following the 
final 1985 Board decision which had denied service connection 
for residuals of frostbite of the hands, and the Board finds 
no CUE in the 1996 Board decision.  

With respect to the veteran's August 1999 contentions, the 
Board finds no basis for a finding of CUE in the 1996 Board 
decision which denied an effective date prior to 8 January 
1991 for the grant of service connection for residuals of 
frostbite of the hands based on his contentions concerning 
his having been awarded the PH and CIB.  With respect to his 
October 1999 contentions alleging CUE in the 1996 Board 
decision on the grounds of the VA's alleged failure to 
discover the evidence necessary to grant service connection 
effective from the date of his initial application for that 
benefit, the Board finds that any such evidentiary 
deficiencies do not constitute CUE in the 1996 Board 
decision.  38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (the VA's breach of the "duty to assist" 
results only in an incomplete, rather than an incorrect, 
record, and thus does not form the basis for a finding of 
CUE).  

The veteran's representative's October 2000 contentions with 
respect to a claimed CUE in the 1996 Board decision for 
failure to grant service connection effective the date of the 
June 1989 VA examination wherein the veteran complained of 
arthritis of the hands have been addressed above: for the 
stated reasons, the Board finds no CUE, inasmuch as such 
complaints on examination did not constitute a formal or 
informal claim for that benefit.  In this regard, the Board 
further notes that the provisions of 38 C.F.R. § 3.157(b) (as 
in effect in 1996) provide that receipt of a VA examination 
report will be accepted as an informal claim for increased 
benefits or an informal claim to reopen, but only in the 
specific situations where a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, in which case the date of the VA 
examination will be accepted as the date of receipt of the 
claim.  The Board finds that the provisions of 38 C.F.R. 
§ 3.157(b) do not serve as a basis for a finding of CUE in 
the 1996 Board decision, inasmuch as those regulatory 
provisions were not for application in this case, where the 
veteran had not been already service connected for residuals 
of frostbite of the hands as of June 1989, nor had 
compensation been previously disallowed on the grounds that 
any such service-connected disability was not compensable in 
degree.

On that record, the Board finds that the October 1996 Board 
decision denying an effective date prior to 8 January 1991 
for the grant of service connection for residuals of 
frostbite of the hands was not clearly and unmistakably 
erroneous; rather, it represented a reasonable exercise of 
rating judgment, and clearly contained no error about which 
"reasonable minds could not differ" as contemplated by        
38 C.F.R. § 20.1403(a).  After a review of the veteran's 
motion, the Board is satisfied that the correct facts, as 
they were known at the time, were before the Board in October 
1996, and that the law and regulatory provisions extant at 
the time were correctly applied to the evidence of record in 
1996 to deny the claim for an effective date prior to 8 
January 1991 for the grant of service connection for 
residuals of frostbite of the hands.


ORDER

The motion to revise or reverse the October 1996 Board 
decision denying an effective date prior to 8 January 1991 
for the grant of service connection for residuals of 
frostbite of the hands on the grounds of CUE is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



